Citation Nr: 0105496	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  98-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an appendectomy 
scar.

2.  Entitlement to service connection for cervical strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
September 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1998 and June 1998 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the February 
1998 rating decision, the RO granted service connection for 
major depression, right patellofemoral syndrome, and left 
patellofemoral syndrome and assigned each a 10 percent 
evaluation, effective September 8, 1997.  The RO denied 
service connection for chronic fatigue, hypoglycemia, TSH 
suppression, hypertension, sinusitis, bronchitis, chronic 
obstructive pulmonary disease, and thoracic scoliosis.  In 
the June 1998 rating decision, the RO denied service 
connection for carpal tunnel syndrome of the right and left 
upper extremities, thoracic outlet syndrome, chronic brachial 
stretch, chronic cervical strain, and for residuals of an 
appendectomy.

The Board notes that the only issues properly before the 
Board are those listed on the title page.  The veteran 
perfected appeals only the claims for service connection for 
cervical strain and residuals of an appendectomy.  She filed 
a timely notice of disagreement as to the claim for service 
connection for bronchitis, which will be addressed in the 
remand portion of the decision.  As to the remainder of the 
claims that were adjudicated in the February 1998 and June 
1998 rating decisions,, the veteran did not file a notice of 
disagreement, and thus these claims are not part of the 
current appellate review.

In July 1998, the RO denied service connection for asthma.  
The veteran filed a notice of disagreement as to that claim 
in July 1998, and the RO issued a statement of the case in 
August 1998.  However, the veteran did not file a substantive 
appeal, and thus that claim is not part of the current 
appellate review.  Roy v. Brown, 5 Vet. App. 554 (1993); 
Rowell v. Principi, 4 Vet. App. 9 (1993); 38 C.F.R. § 20.200 
(appeal consists of a timely filed notice of disagreement 
and, following issuance of a statement of the case, a 
substantive appeal).

In March 2000, the RO continued the 10 percent evaluation for 
left patellofemoral syndrome.  The veteran filed a notice of 
disagreement in April 2000, and the RO issued a statement of 
the case in July 2000.  However, the veteran has not filed a 
substantive appeal, and thus that claim is not part of the 
current appellate review.  See id.  

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the January 
2001 hearing, the veteran raised a claim for service 
connection for a low back disorder as secondary to her 
service-connected right and left patellofemoral syndromes.  
Thus, the Board refers this claim to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The issue of entitlement to service connection for cervical 
strain is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  An appendectomy was conducted in service.

2.  Cervical strain is due to service.


CONCLUSIONS OF LAW

1.  Residuals of an appendectomy, to include a scar or scars, 
were incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

2.  Cervical strain was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Appendectomy

The service medical records show that in July 1997, the 
veteran underwent a laparoscopic appendectomy.  The operation 
report shows that several incisions were made during the 
surgery.  Therefore, the evidence has established that the 
veteran incurred a scar or scars due to an appendectomy in 
service.

Additionally, a December 1997 VA examination report shows 
that the examiner reported the veteran had right paramedian, 
right lower quadrant, and umbilical scars.

At the January 2001 Board hearing, the veteran testified she 
had an appendectomy in July 1997, at which time a large 
incision was made.  

The Board is aware that it cannot be sure whether only one 
scar is related to the appendectomy surgery or whether all 
three scars are related to the appendectomy surgery conducted 
in service.  Regardless, the evidence is clear that the 
veteran underwent an appendectomy in service, at which time, 
she incurred a scar or scars.  It is not possible for the 
Board to disassociate between the surgery in service and the 
post service findings of a scar or scars.  Accordingly, 
service connection for residuals of an appendectomy, to 
include a scar or scars, is granted.

When effectuating the Board's decision, the RO should 
consider having a competent medical professional indicate 
which scar or scars are attributable to the inservice 
appendectomy.

II.  Cervical strain

The service medical records indicate that in October 1996, 
the veteran received treatment following complaints of 
tenderness at the base of her skull.  She reported receiving 
a blow to her head several weeks prior.  The examiner noted 
the veteran had tenderness at the C2-C3 level and that pain 
was reproduced with pressure against the neck during right 
and left rotation.  X-rays of the cervical spine showed mild 
spasm in the neck.  The assessment was muscle spasm in the 
neck.  

A January 1997 treatment record shows the veteran complained 
of intermittent arm numbness.  She stated it had started 
three months prior following a head and neck injury.  The 
examiner noted that x-rays of the cervical spine were normal.  
Following examination, the examiner stated there was no 
evidence of myelopathy or radiculopathy.  Later that month, 
the veteran complained of numbness in her upper extremities.  
She reported having sustained a head injury while on a ship, 
when she hit her right brow area on the bulk head.  The 
examiner noted the veteran's active range of motion was 
within normal limits.

The April 1997 report of medical examination shows that 
clinical evaluation of the veteran's spine and other 
musculoskeletal system was normal.

A December 1997 VA joints examination report shows the 
veteran reported her neck pain began in March 1996, when she 
was on boat patrol and was thrown into the air and sustained 
an injury to her lower cervical area and upper thoracic area.  
She complained of bilateral hand numbness and associated 
bilateral arm numbness.  Physical examination revealed some 
tenderness at the lower cervical spine, as well as a trigger 
point over the lower border of the right scapula.  The 
examiner noted there was no muscle spasm appreciated.  She 
had full flexion, extension, rotation and lateral bending of 
the cervical spine.  X-rays of the cervical spine were 
normal.  The examiner entered a diagnosis of cervical strain.  
He stated he believed the veteran had sustained a cervical 
sprain and recommended physical therapy and nonsteroidal 
medications.  He recommended that it be determined whether or 
not the veteran had carpal tunnel syndrome.

A December 1997 VA peripheral nerves examination report shows 
that the examiner could not elicit any clear-cut radicular 
signs related to the veteran's complaints of numbness in her 
upper extremities.  The examiner entered a diagnosis of 
thoracic outlet syndrome.

An April 1998 VA spine examination report shows the examiner 
noted the veteran had localized pain in the upper cervical 
spine at the C1-C2 level.  There was no fixed muscle spasm or 
deformity.  She had full flexion, extension, rotation, and 
lateral bending of the cervical spine.  The examiner entered 
a diagnosis of chronic cervical neck pain.

A May 1998 VA peripheral neuropathy examination report shows 
the examiner determined the veteran did not have carpal 
tunnel syndrome or cervical radiculopathy.

At the January 2001 Board hearing, the veteran testified her 
neck began hurting her when she was stationed in North 
Carolina.  She stated they had gotten underway in rough 
conditions to help a vessel that was in distress.  The 
veteran stated that she sustained a whiplash-type of injury, 
for which she eventually sought treatment.  She noted her 
hands would fall asleep and that she would have to change the 
position of her neck to get the feeling back.  The veteran 
noted she took Naproxen once or twice on a daily basis 
because of her neck pain.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence support the grant of service 
connection for cervical strain.  The service medical records 
substantiate the veteran's report of some sort of injury to 
her neck.  She complained of neck pain in service, and the 
examiners noted she was tender in the cervical spine area.  
In the December 1997 examination report, the examiner entered 
a diagnosis of cervical strain.  The examiner stated he felt 
the veteran had sustained a cervical sprain in service.  The 
April 1998 examination report shows that the veteran still 
had tenderness in her cervical spine area.  The examiner 
entered a diagnosis of chronic cervical neck pain.

The Board finds that the complaints in service cannot be 
disassociated with the post service findings of neck pain and 
cervical strain.  Additionally, the December 1997 examination 
was conducted three months following the veteran's discharge 
from service.  Resolving all reasonable doubt in favor of the 
veteran, the Board is granting service connection for 
cervical strain.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residuals of an appendectomy, to 
include a scar or scars, is granted.

Service connection for cervical strain is granted.


REMAND

The Board notes that in the February 1998 rating decision, 
the RO denied service connection for bronchitis.  The veteran 
filed a notice of disagreement in June 1998.  The record 
before the Board does not reflect that a statement of the 
case has been issued regarding this issue.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
U.S. Court of Appeals for Veterans Claims determined that, in 
a case in which a veteran expressed disagreement in writing 
with an RO decision and the RO failed to issue a statement of 
case, the Board should remand the issue to the RO for the 
issuance of a statement of the case.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

The RO should furnish the veteran a 
statement of the case as to the claim for 
entitlement to service connection for 
bronchitis.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which she may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2000).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 



